Citation Nr: 1608870	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,                                      the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depressive disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As discussed below, the Board is reopening the Veteran's claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  During the course of the appeal, the Veteran was diagnosed as having both PTSD and depressive disorder, not otherwise specified (NOS).  As a result, the Board has broadly re-characterized the reopened issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, NOS.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  In April 2008, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for PTSD.  The Veteran did not appeal that decision and new and material evidence was not submitted within the appeal period.

2.  Evidence received since the RO's April 2008 rating decision is new as it has not been previously submitted to agency decision makers.  The evidence also relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating that claim.

3.  Resolving all reasonable doubt in the Veteran's favor, the record reflects a valid diagnosis of PTSD during the pendency of the appeal that is related to an in-service stressor, the occurrence of which is supported by credible evidence.





CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board is reopening the Veteran's claim of entitlement to service connection for PTSD.  Thereafter, the Board is granting entitlement to service connection for a psychiatric disorder, diagnosed as PTSD.  These actions are favorable to the Veteran.  Therefore, no discussion of VA's duties to notify or assist is necessary as it pertains to the issues on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).

I.  New and Material Evidence Claim

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 2008 rating decision, the RO denied the Veteran's original claim seeking entitlement to service connection for PTSD.  Specifically, the RO determined that the evidence of record did not show that the Veteran was treated for PTSD during service, or that he engaged in combat during service, or that he had received a confirmed post-service PTSD diagnosis.  The Veteran filed a notice of disagreement contesting that decision, and the RO provided the Veteran with a Statement of the Case in October 2008.  However, the Veteran did not perfect a timely substantive appeal to the Board, and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the April 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In May 2009, the Veteran filed his present claim seeking to reopen the issue of entitlement to service connection for PTSD.  This appeal arises from the RO's January 2010 rating decision which implicitly reopened the Veteran's claim but then denied the reopened claim on the merits after it was determined that the Veteran did not have a current diagnosis of PTSD related to his military service or any in-service stressor.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence of record at the time the RO issued the April 2008 rating decision included the Veteran's service treatment records, his military personnel records, post-service VA outpatient treatment records, and the Veteran's lay statements.  Evidence added to the record since the April 2008 rating decision includes several statements about the Veteran's in-service stressor, post-service VA treatment records, two private medical opinions, two VA examinations with medical opinions, and various lay statements from the Veteran, his friends, and his family in support of the claim on appeal.  

The Board finds that the evidence associated with the record since the April 2008 rating decision is new in the sense that it was not previously before agency decision makers.  The Board also finds that this evidence is material because it relates to an unestablished fact necessary to substantiate the underlying service connection claim. Specifically, the Veteran's private medical opinions show that he has a current diagnosis of PTSD during the appeal period.  These opinions also suggest that the Veteran's current PTSD is linked to his in-service stressor.  When considered along with the remaining evidence of record, including his lay statements and service personnel documents corroborating the occurrence of his in-service stressor, the Board finds that this new evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 117 (finding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low.").  As the credibility of the new evidence is generally presumed, the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. § 3.156.

III.  Service Connection Claim

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, NOS.  He attributes his current psychiatric disorders to his military service.  Specifically, the Veteran asserts that he was assigned to the 512th Transportation Company stationed in the Cha Rang Valley, approximately sixteen miles northwest of Qui Nhon, Vietnam, on Highway 19.  He claims that his unit was ambushed on September 2, 1967 and that he witnessed the death of three fellow soldiers, injuries sustained by seven fellow soldiers, and the destruction of five of their convoy's five-ton cargo trucks.  He contends that his current PTSD and depression are the direct result of this in-service stressor event.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A determination that a Veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a Veteran engaged in combat may include the Veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore  v. Principi, 18 Vet. App. 264 (2004).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there [has to] be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where, as here, medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another. See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As an initial matter, the Veteran's service treatment records are silent for any complaints of or treatment for a psychiatric disorder while on active duty.  His Report of Separation, Form DD-214, reflect that he was a member of the 512th Transportation Company, that he underwent basic combat training when he entered the Army, and that he was awarded a National Defense Service Medal, a Driver and Mechanic Badge with Driver Bar, a Vietnam Service Medal, a Rifle Sharpshooter Ribbon, and Marksman Rifle Ribbon.  His service personnel records reveal that he was stationed in Vietnam from approximately September 28, 1966 to September 27, 1967 and that he served as one of the company's heavy vehicle drivers.

Post-service VA treatment records prior to April 2009 show that the Veteran reported an occupational history as a policeman, with a stressor of gunshot wound in 1976.  A history of marital problems, financial issues, and health issues were noted during mental health evaluation in October 2003 when the Veteran was diagnosed with major depression.  His records also reflect that he has received individual therapy in order to improve illness coping skills and stress and that he has been prescribed psychotropic medications.

In April 2009, the Veteran presented for a private psychiatric evaluation with A. D., M.D.  In the corresponding report, Dr. D. discussed the Veteran's in-service stressor incident where his unit was ambushed in Vietnam, a post-service incident in 1976 where he was shot while working as a police officer, and the Veteran's current PTSD symptoms.  Based on his interview of the Veteran, Dr. D. opined that the Veteran the criteria for a diagnosis of PTSD under the DSM-IV criteria.  In particular, Dr. D. observed that the Veteran had experienced an event that threated death or serious injury; his response was intense fear and helplessness; he had recurrent, intense, and disturbing recollections such as being extremely fearful of large vehicles, trailers, or convoys; he experienced intense nightmares about dying or being threatened; he had difficulty concentrating or falling asleep; he experienced flashbacks related to his in-service stressor event; he avoided anything that caused him to recall the event; he felt detached from others; he had diminished interest in significant activities (i.e., he stayed at home all of the time); and he demonstrated a severe sense of having a foreshortened future.  Dr. D. opined that the Veteran's PTSD was not due to a gunshot incident he experienced in 1976 but was related to his memories of his in-service stressor events in Vietnam.

In March 2010, the Veteran contacted the United States Army and Joint Services Records Research Center and requested a copy of the 1967 unit history of the 512th Transportation Company.  The Records Research Center responded to the Veteran's request and provided documentation indicating that the 512th Transportation Company was located in the Cha Rang Valley in 1967 and was involved in three ambushes that year.  Specifically, the Records Research Center indicated that the first of the ambushes occurred on September 2, 1967.  It was noted that, during this ambush, three men were killed in action, seven men were wounded, and five five-ton cargo trucks were lost. 

In October 2010, the Veteran underwent another private psychiatric examination.  The Veteran was evaluated by M. M., M.D.  Dr. M. reviewed the medical records from the Veteran's VA claims file, interviewed the Veteran, and reported all pertinent clinical findings.  In the examination report, Dr. M. thoroughly discussed the Veteran's in-service stressor incident based on a detailed account provided by the Veteran.  Specifically, the Veteran reported that he had a near death experience when his convoy was ambushed in Vietnam on September 2, 1967.  He said that his convoy was located at some point between Manyang Pass and Ankay when they were ambushed and the front vehicle exploded.  He commented that he was lucky to survive because three of his fellow soldiers lost their lives.  He stated that they exchanged gunfire for an indeterminate amount of time and that the convoy eventually made its way back to their camp.  He indicated that he still experiences flashbacks and nightmares about the incident.  Dr. M. also discussed a traumatic event that the Veteran experienced after service while working as a police officer.  In particular, the Veteran reported that he exchanged gunfire with a fugitive, that he was shot and wounded during the encounter, and that he ultimately shot and killed the fugitive.  Based on his interview with the Veteran, Dr. M. opined that the Veteran met the criteria for diagnoses of PTSD and severe major depressive disorder.  Furthermore, Dr. M. opined that the Veteran's "stressors, includ[ing] but not limited to the loss of his fellow soldiers . . . were the etiological cause of his PTSD."  Dr. M. concluded that the Veteran's emotional condition was the direct result of his traumatic war experience during his active duty service.

In February 2011, the Veteran was afforded a VA psychiatric examination.  After reviewing the evidence of record and interviewing the Veteran, the VA examiner opined that the Veteran had a depressive disorder, not otherwise specified.  The examiner also found that the Veteran did not meet the full criteria for a DSM-IV diagnosis of PTSD.  Specifically, the examiner found that, while the Veteran experienced a traumatic event and persistently reexperienced the traumatic event, he did not demonstrate persistent avoidance of the stimuli associated with the trauma and numbing of general responsiveness or persistent symptoms of increased arousal.  Because the full criteria for a DSM-IV diagnosis of PTSD was not met, the examiner did not provide a medical opinion addressing the relationship between the Veteran's current psychiatric symptoms and his in-service stressor or the Veteran's fear of hostile military or terrorist activity.  The examiner also did not reconcile this determination with the objective findings from the Veteran's April 2009 and October 2010 private evaluations which indicated that the Veteran met the full criteria for a DSM-IV diagnosis of PTSD.  Lastly, the examiner did not provide a medical opinion addressing the etiology of the Veteran's depressive disorder, not otherwise specified.

The Veteran was scheduled for another VA psychiatric examination in December 2014.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner concluded that the Veteran did not meet the full diagnostic criteria for a PTSD diagnosis under DSM-5.  The examiner acknowledged that the Veteran met the DSM-5 stressor criteria for a PTSD diagnosis but that his symptomatology did not fulfill the criteria for the intrusion symptoms associated with the traumatic event; the criteria for the avoidance of stimuli associated with the traumatic event; the criteria for the negative alterations in cognition and mood associated with the traumatic event; or the criteria of marked alterations in arousal and reactivity associated with the traumatic event.  Put simply, the examiner found that the Veteran did not meet the full criteria for a DSM-5 diagnosis of PTSD.  As such, the examiner did not provide a medical opinion addressing the relationship between the Veteran's current psychiatric symptoms and his in-service stressor or the Veteran's fear of hostile military or terrorist activity.  Lastly, the examiner indicated that the Veteran had a psychiatric disorder that was best classified as depressive disorder, not otherwise specified.  However, the examiner concluded that it was "less likely than not" that this disorder was incurred in or caused by his military service.  In support of this opinion, the examiner noted that a temporal relationship was not established between the Veteran's current depressive disorder, not otherwise specified, and his military stressors because the Veteran had not sought any psychiatric care until 1976, which was nine years after he separated from military service.
Based on a longitudinal review of the record, the Board finds that service connection is warranted for the Veteran's PTSD.  In this case, the Board acknowledges that the Veteran was afforded two VA psychiatric examinations during the appeal period.  The Board further observes that both VA examiners determined that the Veteran did not meet the full criteria for a PTSD diagnosis under the DSM-IV and DSM-5 criteria.  Nevertheless, the evidence of record also reflects that the Veteran was provided medically sound PTSD diagnoses from his two private psychiatrists during the pendency of his appeal.  38 C.F.R. §§ 3.303, 3.304(f); McClain v. Nicholson, 21 Vet App 319, 321 (2007).  Likewise, both of the Veteran's private psychiatrists essentially linked the Veteran's current PTSD diagnosis to an ambush that his transportation convoy experienced while in Vietnam.  In April 2009, Dr. D. opined that the Veteran met all criteria of DSM-IV and that the Veteran's PTSD was not due to a post-service incident he experienced in 1976 but was related to his memories of his in-service stressor events in Vietnam.  In October 2010, Dr. M. opined that the Veteran met the criteria for a PTSD diagnosis and severe major depressive disorder and that the Veteran's "stressors, includ[ing] but not limited to the loss of his fellow soldiers . . . were the etiological cause of his PTSD."  Dr. M. also concluded that the Veteran's emotional condition was the direct result of his traumatic war experience during his active duty service.  Significantly, Dr. M. noted that this opinion was based on his review of the medical records from the Veteran's VA claims file as well as a thorough clinical interview of the Veteran.  Accordingly, the critical issue in this case involves establishing the actual occurrence of the claimed in-service stressor supporting the PTSD diagnosis.

The Veteran is competent to testify about the events he experienced while on active duty in Vietnam.  Throughout the appeal period, the Veteran submitted multiple statements that consistently described the ambush that he witnessed as a member of the 512th Transportation Company on September 2, 1967, which included the death of three fellow soldiers, the injuries sustained to seven fellow soldiers, and the destruction of five five-ton cargo trucks.  Moreover, official records corroborate combat-related events and the Veteran's assignment at or near the location of the documented events.  It is important to note that every detail of the Veteran's involvement in the ambush need not be corroborated.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (finding that the verification of a veteran's presence in areas of documented combat may be sufficient to find that he was exposed to combat stressors even without the explicit documentation of actual participation in specific historic events); see also Suozzi, 10 Vet. App. at 311.  As the Veteran's lay statements regarding the attack on his convoy have been verified with corroborating evidence, including the Veteran's service personnel records and documents from the United States Army and Joint Services Records Research Center, further analysis of whether the Veteran meets the criteria of 38 C.F.R. § 3.304(f)(3) is unnecessary.

Considering all of the evidence in its entirety and resolving any doubt in favor of the Veteran, the Board finds that the September 2, 1967 in-service stressor incident has been sufficiently corroborated to provide the credible supporting evidence needed to show that the claimed in-service stressor, required under 38 C.F.R. § 3.304(f), actually occurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f); see also Gilbert, 1 Vet. App. at 53-56.  The Veteran's service personnel records reflect that the September 2, 1967 stressor event occurred in conjunction with the Veteran's primary military duties in transportation as a member of the 512th Transportation Company.  Furthermore, two private psychiatrists found that the Veteran met the criteria for a DSM-IV diagnosis of PTSD during the appeal period.  Finally, both psychiatrists linked the Veteran's in-service stressor event to that current PTSD diagnosis.  Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 C.F.R. § 3.304(f).

In addition to his PTSD diagnosis, the Board acknowledges that the Veteran was diagnosed with depressive disorder, NOS, during the appeal period.  The Federal Circuit has recognized that separately diagnosed psychiatric conditions can be service connected, but cannot not be separately rated unless they resulted in different manifestations.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Here, the Board is granting entitlement to service connection for PTSD.  Accordingly, the severity of the Veteran's service-connected PTSD will be evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  Symptoms of depression will be considered in that disability rating.  In that regard, the Veteran will not be entitled to separate and additional ratings for depression or any similar psychiatric disorder in the present case unless there is evidence that the symptoms can be distinguished between multiples service-connected disabilities, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, the Veteran cannot be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

In conclusion, service connection for a psychiatric disorder, diagnosed as PTSD, is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


